          Case 1:21-cr-00487-CKK Document 16 Filed 08/14/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Case No. 1:21-CR-00487-CKK
                                             :
NICHOLAS L. KENNEDY,                         :
                                             :
               Defendant.                    :

                                             ORDER

       Upon consideration of the United States’ [13] unopposed motion to disclose items

protected by Federal Rule of Criminal Procedure 6(e) and sealed materials, it is hereby

       ORDERED, that the motion is GRANTED, and it is further

       ORDERED, that the United States may provide in discovery materials protected by Federal

Rule of Criminal Procedure 6(e), and it is further

       ORDERED, that the United States may provide in discovery sealed materials, pursuant to

the previously entered protective order governing discovery, and it is further

       ORDERED, that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.

       SO ORDERED.



       August 14, 2021                          /S/
                                             _________________________________________
Date: __________________
                                             HONORABLE COLLEEN KOLLAR-KOTELLY
                                             United States District Judge
